Title: From Thomas Jefferson to William Foushee, 22 April 1792
From: Jefferson, Thomas
To: Foushee, William


          
            Sir
            Philadelphia Apr. 22. 1792.
          
          I some time ago authorised Mr. D. Hylton to propose my lands at Elk hill in Goochland for sale to Mr. Banks, and inclosed him the advertisement I had published in the Richmond paper describing the lands, price and payment. The price was £1800 at 4. annual payments bearing interest from the delivery of the land. Mr. Banks offered him £1500. agreeing in every thing else to the terms in the printed paper. Mr. Hylton wrote me of this offer, and being about to leave Richmond he informs he left a memorandum with you, and that you would be so kind as to finish the transaction for me, if I should accept the offer. This information emboldens me to give you a trouble which I should otherwise not have thought myself authorised to give you. I cannot take the price offered by Mr. Banks: but I will abate £200 from the offer abovementd: that is to say I will take £1600. at four equal and annual instalments of £400 each, payable on the 1st. of June 1793. 4. 5. 6. with interest on each from the 1st. of June 1792. Having real security of double the value, to wit, a mortgage on the lands sold, and on others of equal value under no previous incumbrance. I think my advertisement mentions that there is an old woman who has her life in 50. acres, being the remotest corner of the lands back from the river. I do not know whether she is living or dead. She does not cultivate I  believe 10. acres of the ground. On the other part of the land I believe there is no tenant. If there is, he can only be for the present year. The lands shall be delivered with all my rights as soon as a written agreement shall be duly executed by the purchaser. If you will be so good as to take the trouble of proposing this matter to Mr. Banks immediately, you will lay me under particular obligation: and if he agrees, I should wish to receive written articles of agreement which might give time to execute more formal papers. The delivery of this letter to Mr. Banks with your declaration on it that the proposals it contains have been acceded to on his part, and in exchange for written articles signed by the purchaser, shall be obligatory on me. If not accepted by Mr. Banks I will ask immediate information from you, as I have some expectations of agreeing with a French gentleman here. Pardon, I pray you, Sir, the trouble I presume to give you, which Mr. Hylton’s information alone has induced me to venture, and be assured of the perfect esteem with which I am Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        